726 F. Supp. 875 (1989)
George W. HINTON, Plaintiff,
v.
METROPOLITAN POLICE DEPARTMENT, FIFTH DISTRICT, Defendant.
Civ. A. No. 89-2784.
United States District Court, District of Columbia.
December 19, 1989.
George W. Hinton, Tulsa, Okl., pro se.
Nancy R. Byrd, Asst. Corp. Counsel, Washington, D.C., for defendant.

ORDER
REVERCOMB, District Judge.
This matter is before the Court pursuant to Defendant's motion to dismiss.
Plaintiff has filed this complaint against the Defendant Metropolitan Police Department, Fifth District, alleging, inter alia, that employees of the Defendant falsely arrested him and took him to the District of Columbia General Hospital Emergency Room where a drug was intravenously administered to him without his consent.
It is beyond peradventure that a "noncorporate department or other body within a municipal corporation is not sui juris." Braxton v. National Capital Housing Authority, 396 A.2d 215, 216-17 (D.C.1978) (citing 3 MCQUILLAN MUNICIPAL CORPORATIONS § 12.40 (3d ed.1973)). The duties and powers of the Metropolitan Police are set forth in D.C.Code § 4-101 et seq. and there is no provision for it to sue or be sued. Cf. D.C.Code § 5-803(b) (providing the District of Columbia Redevelopment Agency with the power, inter alia, to sue and be sued). Decisions from the District of Columbia Court of Appeals have consistently held that, in the absence of a statutory provision providing otherwise, bodies within the District of Columbia government are not suable as separate entities. See, e.g., Ray v. District of Columbia, 535 A.2d 868, 870 n. 2 (D.C.1987) (Fire Department, Board of Police and Fire Surgeons, and Police and Fire Clinic); Turner v. District of Columbia, 532 A.2d 662, 675 (D.C.1987) (Department of Human Services); Roberson v. District of Columbia Board of Higher Education, 359 A.2d 28, 31 n. 4 (D.C.1976) (Board of Higher Education); Miller v. Spencer, 330 A.2d 250, 251 n. 1 (D.C.1974) (Department of Sanitation). Accordingly, the Metropolitan Police Department, Fifth District, is not a proper party to this action and Plaintiff has failed to state a claim against Defendant upon which relief can be granted.
It is hereby
ORDERED that Defendant's motion to dismiss be, and the same hereby is, GRANTED; and it is further
ORDERED that Plaintiff's complaint be, and the same hereby is, DISMISSED.